COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 CLAYTON WILLIAMS ENERGY, INC.                   §
 and CHESAPEAKE EXPORATION,
 L.L.C.,                                         §               No. 08-14-00133-CV

                   Appellants,                   §                     Appeal from the

 v.                                              §                143rd District Court

 BMT O & G TX, L.P., GOLIAD O & G                §             of Reeves County, Texas
 TX, L.P., WD O & G TX, L.P.,
 KEYSTONE O & G TX, L.P., and THRU               §             (TC# 12-02-20072-CVR)
 LINE O & G TX, L.P.,
                                                 §
                   Appellees.

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore vacate the portion of the trial court’s judgment awarding title and

injunctive relief to non-litigant CTV O & G TX, L.P.

       We further reverse the remainder of the trial court’s judgment and render judgment that

the Appellees take nothing against the Appellants, in accordance with this Court’s opinion. We

further order this decision shall be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF JULY, 2015.

                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.